Exhibit AGREEMENT OF PURCHASE AND SALE OF MEMBERSHIP INTERESTS This AGREEMENT OF PURCHASE AND SALE OF MEMBERSHIP INTERESTS (this "Agreement") is made as of the 1st day of November, 2008 (the "Effective Date") by and between CHESAPEAKE CUSTOM HOMES, L.L.C., a Maryland limited liability company (the "Seller") and OLD LINE BANCSHARES, INC., a Maryland corporation (the "Purchaser"). Explanatory Statement A.Seller is the owner of twelve and one-half percent (12.5%) of the Member Interest and rights (collectively hereinafter referred to as "Membership Interest" and as defined in the Company's Operating Agreement, as amended) in Pointer Ridge Office Investment, LLC, a Maryland limited liability company (the "Company"). B.
